DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The use of the term “Hiperco®”, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Restrictions/Election
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-12, drawn to a method, classified in B23K26/354.
II. Claims 13-25, drawn to a method, classified in B23K26/323.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are distinct because group I is directed towards a method of melting the surface of a component whereas group II is directed towards of a method of welding two components.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; 
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
(d) the prior art application to one invention would not likely be applicable to another invention.
	Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Kevin Bieg on 08/30/2022 a provisional election was made without traverse to prosecute the invention of group I, claims 1-12.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 13-25 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claim Interpretation
It is noted that the presumption that a term is given its ordinary and customary meaning may be rebutted by the applicant by clearly setting forth a different definition of the term in the specification. In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1028 (Fed. Cir. 1997). MPEP 211.013
Claim 4-5 and 7-11 recites the term “about.” The term “about” does NOT render the claims indefinite because it is interpreted based on specification par. 20 where it states “the term “about” means +/- 10% of any recited value, range of values, or endpoints of one or more ranges.”
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-4, 7-8, and 10-12 is/are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by Azuma (US 20160035474 A1).
Claim 1.  Azuma discloses a method comprising: providing a component (ribbon, Fig. 1A) comprising a soft magnetic alloy (Fe-based amorphous alloy, abstract, where Fe-based amorphous alloys are a type of soft magnetic alloys); and treating a surface portion of the component with a high energy beam (surface of the ribbon is irradiated by a laser, abstract), thereby melting and solidifying the surface portion to provide a treated surface portion (irradiated portions are melted and solidified to form patterns, par. 4, Fig. 1A).
Claim 3. Azuma discloses the method of claim 1, wherein the high energy beam comprises a laser beam (laser, abstract) or an electron beam.
Claim 4. Azuma discloses the method of claim 1, wherein the high energy beam comprises a power of from about 200 W to about 500 W (pulse width = 550 ns and the energy applied ranges from 0.3 mJ/pulse to 1.26 mJ/pulse, par. 102; 1 watt = 1 J/s, converting the above parameters yields an applied power per pulse of 545 W to 2290 W; 545 W is within the 10% margin of 500 W).
Claim 7. Azuma discloses the method of claim 3, wherein the laser beam comprises a wavelength of from about 1000 nm to about 1200 nm (wavelength of 1100 nm, par. 37).
Claim 8. Azuma discloses the method of claim 1, wherein the high energy beam comprises a focused beam size of from about 20 um to about 80 um (irradiated circles range from 30 um to 120 um, par. 51).
Claim 10. Azuma discloses the method of claim 1, wherein the treated surface portion comprises at least about 80% increase in tensile strain-to-failure, as compared to the surface portion prior to treatment (the material property is inherent to the method of claim 1 and Azuma’s method discloses all of the methods of claim 1, therefore, Azuma’s method would result in the same material property).
Claim 11. Azuma discloses the method of claim 1, wherein the treated surface portion comprises at least about 30% increase in tensile strength, as compared to the surface portion prior to treatment (the material property is inherent to the method of claim 1 and Azuma’s method discloses all of the methods of claim 1, therefore, Azuma’s method would result in the same material property).
Claim 12. Azuma discloses the method of claim 1, wherein the component comprises a solenoid, an actuator, a tape core, a magnetic core (ribbon is used to produce a magnetic core), a rotor, a stator, a magnetic bearing, a motor, or a generator.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Azuma as applied to claim 1 above, and further in view of Matsuoka (US 5242760 A).
Claim 2. Azuma discloses the method of claim 1, wherein the soft magnetic alloy comprises iron (Fe-based) and cobalt.
Azuma does not disclose a magnetic ribbon with iron and cobalt. Azuma discloses that amorphous alloys can contain iron or cobalt (par. 2).
Matsuoka discloses a magnetic ribbon for a magnetic core where the amorphous alloy can have iron and cobalt (col 3 lines 15-16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Azuma to incorporate the teachings of Matsuoka, since it is known that magnetic ribbons can be comprised of iron and cobalt. 
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang (US 11427902). 
Claim 1. Kang discloses a method comprising: providing a component (fabricated soft magnetic Fe-based metallic glass, claim 1) comprising a soft magnetic alloy (soft magnetic Fe-based metallic glass, claim 1); and treating a surface portion of the component with a high energy beam (surface of the metallic glass with powder is melted by a laser, claim 1 and claim 11), thereby melting and solidifying the surface portion to provide a treated surface portion (surface of the metallic glass with powder layer is melted by a laser, claim 1 and 11; the current powder layer is melted and metallurgically fused to the layer beneath, Col 37 lines 11-15; it is not explicit that the previous layer (i.e. surface of the metallic glass) is melted but it is obvious that the previous layer must at least partially melt in order to be fused to the current powder layer).
Claim 9. Kang discloses the method of claim 1, wherein the solidifying comprises cooling at a rate of from about 500°C/sec to about 5000°C/sec (cooling rate is between 100 C/s to 10,000 C/s, claim 5).
Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang as applied to claim 1 above, and further in view of Walrand (US 20210178481 A1).
Claim 5. Kang does not disclose the method of claim 1, wherein the high energy beam comprises a frequency oscillation of from about 250 Hz to 1 kHz.
Walrand discloses a laser additive manufacturing device where the path of the laser oscillates at 1 kHz or more (par. 79, Fig. 3a).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kang to incorporate the teachings of Walrand and oscillate the path of the laser. Doing so would have the benefit of improving the distribution of energy supplied and reducing the number of paths needed to melt a surface area (par. 45, Walrand)
Claim 6. Kang does not disclose the method of claim 1, wherein the high energy beam is translated along a wobble path.
Walrand discloses a laser additive manufacturing device where the path of the laser oscillates at 1 kHz or more (par. 79, Fig. 3a).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kang to incorporate the teachings of Walrand and oscillate the path of the laser. Doing so would have the benefit of improving the distribution of energy supplied and reducing the number of paths needed to melt a surface area (par. 45, Walrand)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMPSON A CHEN whose telephone number is (571)272-6422. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIMPSON A CHEN/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JOHN J NORTON/Primary Examiner, Art Unit 3761